[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
FIRST ORDER OF NOTICE
NOTICE TO ALL CONNECTICUT MUNICIPAL EMPLOYERS AND MUNICIPAL EMPLOYEE ORGANIZATIONS:
The plaintiff in the above-referenced action is bringing a complaint in the Superior Court for the Judicial District of Hartford/New Britain at Hartford in which it is seeking a declaratory judgment that neither the plaintiffs City of Bristol (the City) and Bristol Board of Education (the Board of Education) nor the defendants Bristol Professionals and Supervisors Association (BPSA) and Bristol Educational Secretaries Association (BESA) made a valid rejection of a fact finder's Report and Recommendations concerning pension provisions issued pursuant to Conn. Gen. Stats. 7-473 (c) on or about July 14, 1989, because the only action taken by any of the aforesaid parties to reject said Report and Recommendations CT Page 219 occurred prior to the time prescribed in Conn. Gen. Stats.7-473 (c) for doing so, and that said Report and Recommendations are therefore accepted, final and binding on the plaintiffs City and Board of Education and defendants BPSA and BESA pursuant to Conn. Gen. Stats. 7-473 (c). This complaint was returnable to Superior Court for the Judicial District of Hartford/New Britain at Hartford on May 1, 1990, and is pending therein.
The subscribing authority finds that the municipal employers and the municipal employee organizations of the State have an interest in the subject matter of this action and should be given notice thereof.
NOW, THEREFORE, it is hereby ORDERED that notice of the institution of this action be given by the plaintiffs to the municipal employers and the municipal employee organizations of the state by causing a true and attested copy of this Order to be published in The Hartford Courant, The New Haven Register, the Waterbury Republican and The Bridgeport Post on Sunday, February 10, 1991 and on Sunday, February 17, 1991 and that return of such service be made to this Court.
BY THE COURT NORRIS L. O'NEILL JUDGE OF THE SUPERIOR COURT